Citation Nr: 1446063	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-04 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss disability, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel
INTRODUCTION

The Veteran served on active duty from May 1971 to December 1972 and had prior service with the Naval Reserves from November 1969 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that in pertinent part reopened and denied the issue on appeal.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  Pertinent documents in the electronic file were reviewed in connection with the decision and remand below.

The Veteran provided testimony before the undersigned Veterans Law Judge in August 2014.  A transcript of the hearing is contained in the Virtual VA claims file.

The issue of entitlement to service connection for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Reopening of the claim for service connection for bilateral hearing loss disability was denied in a February 2006 rating decision that was not appealed. 

2.  Evidence received since the February 2006 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.




CONCLUSION OF LAW

As new and material evidence has been received since the February 2006 decision, the criteria for reopening the claim for service connection for bilateral hearing loss disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

The Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

Review of the file shows the RO denied reopening the claim for service connection for bilateral hearing loss disability in February 2006 based on its determination that the evidence submitted was not new and material.  The February 2006 decision was not appealed. 

At this point the Board notes that the Veteran's original claim file was lost and rebuilt.  The rating decision prior to February 2006 is not of record.  Under these circumstances, the Board is aware of its heightened duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

The evidence submitted at the time of the February 2006 decision included employment records from T.K.G., Inc., from September 1993 to August 1998, and C.I. in July 1992.

The evidence received since the February 2006 decision includes in pertinent part two lay statements and two lay "buddy" statements submitted in May 2006, attesting to the Veteran's hearing loss; a VA examination report in November 2010 which showed hearing loss per VA regulations; a statement with his formal appeal, VA Form 9, that he served as a boiler technician in the Navy which exposed him to loud noises of the ship; Naval Reserve personnel and service treatment records from November 1969 to October 1970; a VA examination report in July 2013 which showed hearing loss per VA regulations; and his testimony before the undersigned in August 2014.

The medical evidence added to the record confirms that the Veteran currently has hearing loss per VA regulations.  38 C.F.R. § 3.385.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for bilateral hearing loss disability is granted. 


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided. 

The Veteran contends that he has bilateral hearing loss due to his service with the Air Defense Artillery Specialists in the Army and due to his service as a boiler technician in the Naval Reserves.

In the November 2010 VA examination noted above, the examiner stated that she was unable to determine whether or not there was onset of hearing loss during the military due to noise exposure without resorting to mere speculation.

In the July 2013 VA examination noted above, the same examiner stated that absent pure tone data from separation and absent pure tone data from his employer, she was unable to determine whether or not his hearing loss began while in the military without speculation.

The Board finds that the VA examiner failed to provide any explanation as why she could not provide a definitive opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (it is essential that an examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge).  Therefore, the Board finds the audiological reports inadequate and finds a remand is necessary to clarify the etiology of the Veteran's bilateral hearing loss.

Moreover, the Veteran testified that he went to the VA for treatment in 1988.  VA treatment records from this timeframe are not of record; therefore, these records should be sought on remand.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records pertaining to treatment or evaluation of the Veteran's bilateral hearing loss, to specifically include treatment records from VA in 1988.

2.  Schedule the Veteran for another VA examination to ascertain the nature and etiology of his bilateral hearing loss disability.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss began in or is related to any incident of military service, including in-service noise exposure.

If the requested opinion(s) cannot be provided without resort to speculation, the examiner(s) should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  The examiner is also advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  When audiometric test results at a service member's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability if the evidence shows that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

 A complete rationale must be provided for all opinions. 

3.  After the requested development has been completed, and after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


